         Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 1 of 11



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    CONROY CLAYTON,
                                               16-cv-4967 (JGK)
                         Petitioner,           10-cr-772 (JGK)

              - against -                      MEMORANDUM OPINION &
                                               ORDER
    UNITED STATES OF AMERICA,

                        Respondent.
    ────────────────────────────────────

JOHN G. KOELTL, District Judge:

        The petitioner, Conroy Clayton, pleaded guilty on January

10, 2011, pursuant to a plea agreement, to Counts One and Four

of a multi-count indictment. Count One charged the defendant

with conspiracy to commit Hobbs Act robbery in violation of 18

U.S.C. § 1951. The plea agreement stated that Count Four charged

the defendant with brandishing a firearm in connection with the

robbery conspiracy in Count One in violation of 18 U.S.C.

§§ 924(c)(1)(A)(ii) and 2. 1 On July 29, 2011, the Court sentenced

the defendant principally to 24 months on Count One to be

followed by an 84-month mandatory consecutive sentence on Count

Four. The petitioner now moves pursuant to 28 U.S.C. § 2255 to

vacate his conviction and sentence on Count Four as barred by

the Supreme Court’s recent decision in United States v. Davis,



1 As explained below, Count Four of the Indictment charged that the firearms
offense was also in furtherance of an attempted Hobbs Act robbery charged in
Count Two, to which the defendant did not plead guilty, and a narcotics
conspiracy charged in Count Three, in which the defendant was not charged.

                                       1
       Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 2 of 11



139 S. Ct. 2319 (2019). For the reasons explained below, the

petition is granted and the petitioner’s conviction and sentence

on Count Four are vacated.

                                     I.

      On August 30, 2010, a grand jury returned an indictment

against the petitioner and two codefendants, Byron Simpson and

David Burrell. See Dkt. No. 23. 2 The indictment charged the three

codefendants with conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951 (Count One); attempt to commit

Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951 and 2

(Count Two); and brandishing a firearm in furtherance of the

offenses in Counts One, Two and Three, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(ii) and 2 (Count Four). 3 Id.

      On January 10, 2011, the petitioner pleaded guilty to

Counts One and Four. The written plea agreement provided that

the predicate offense for Count Four was Count One. See Dkt. No.

92-1. At the plea allocution, the petitioner confirmed that he

had consulted with his attorney and that he had a complete and

total understanding of the plea agreement. See Dkt. No. 89-1, at

18-19. In the course of explaining the factual basis for his


2 All cites to docket entries correspond to entries on the criminal docket,
United States v. Clayton, No. 10-cr-772-JGK-2 (S.D.N.Y.).
3 Simpson alone was charged in the indictment with conspiracy to distribute
and possess with intent to distribute cocaine, in violation of 21 U.S.C.
§ 846 (Count Three), and possession of a firearm by a convicted felon, in
violation of 18 U.S.C. § 922(g)(1) (Count Five). See Dkt. No. 23.

                                      2
         Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 3 of 11



plea, the petitioner acknowledged that he “knowingly agreed to

participate in a conspiracy to commit armed robbery” and that in

connection with that crime he “pulled out a gun and brandished

it.” Id. at 21. In response to a question from the Court, the

petitioner also stated that the contraband he conspired to rob

was cocaine and that he knew the cocaine came from outside New

York State. Id. at 21-22. After confirming that there was

sufficient evidence to support a conviction on Counts One and

Four, the Court accepted the petitioner’s guilty plea to Counts

One and Four. Id. at 24-25.

        On July 29, 2011, the Court sentenced the petitioner,

principally, to 24 months on Count One to be followed by an 84-

month mandatory consecutive sentence on Count Four. See Dkt. No.

33. The Court dismissed Count Two on the Government’s motion and

noted that the petitioner was not charged in Count Three. 4 See

Dkt. No. 89-2, at 14-15. Judgment was entered on August 12,

2011. Pursuant to the plea agreement, the petitioner waived his

right of direct appeal and collateral challenge for any sentence

within the Guidelines Sentencing Range. 5




4   The petitioner was also not charged in Count Five.
5 In response to the petitioner’s motion, the Government has not raised the
argument that this motion is barred by the petitioner’s waiver in the plea
agreement of any collateral challenge to a sentence within the Guidelines
Sentencing Range and the Court will not raise the argument sua sponte. See
Burgess v. United States, 874 F.3d 1292, 1301 (11th Cir. 2017).

                                        3
      Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 4 of 11



     A conviction under 18 U.S.C. § 924(c)(1)(A)(ii), to which

the petitioner pleaded guilty in Count Four, requires a

mandatory minimum consecutive sentence of seven years for a

person who, during and in relation any federal “crime of

violence or drug trafficking crime” uses or carries a firearm

that is “brandished.” “Crime of violence” is defined as a felony

that either (A) “has as an element the use, attempted use, or

threatened use of physical force against the person or property

of another” (the elements clause) or (B) “by its nature,

involves a substantial risk that physical force against the

person or property of another may be used in the course of

committing the offense” (the residual clause). 18 U.S.C.

§ 924(c)(3)(A)-(B). In June 2015, while the petitioner was

serving his sentence, the Supreme Court decided Johnson v.

United States, 135 S. Ct. 2551 (2015), in which the Court held

that one of the definitions of “violent felony” in the Armed

Career Criminal Act was unconstitutionally vague, namely the

residual clause found in 18 U.S.C. § 924(e)(2)(B)(ii), which

defines “violent felony” as “any crime punishable by

imprisonment for a term exceeding one year . . . that . . .

otherwise involves conduct that presents a serious potential

risk of physical injury to another.” The residual clause in the

Armed Career Criminal Act is similar to the residual clause in



                                    4
      Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 5 of 11



18 U.S.C. § 924(c)(3)(B), which formed the basis for the

petitioner’s conviction on Count Four.

     In light of Johnson, the petitioner timely filed this

motion on June 24, 2016. The Court stayed the motion pending

resolution of United States v. Barrett, No. 14-2461 by the Court

of Appeals for the Second Circuit, which concerned whether a

conviction for conspiracy to commit a Hobbs Act robbery

qualifies as a “crime of violence” under 18 U.S.C.

§ 924(c)(3)(B). See Dkt. No. 82. In June 2019, the Supreme Court

held in United States v. Davis that the residual clause in 18

U.S.C. § 924(c)(3)(B) defining a “crime of violence” is

unconstitutionally vague. See 139 S. Ct. at 2336. This Court

subsequently lifted the stay and the parties completed briefing

the motion.

                                  II.

     The petitioner argues that his § 924(c)(1)(A)(ii)

conviction on Count Four must be vacated in light of Davis

because his Count One conviction for conspiracy to commit Hobbs

Act robbery, the predicate offense for his Count Four

conviction, no longer qualifies as a “crime of violence”

following Davis because conspiracy to commit Hobbs Act robbery

only qualifies as a “crime of violence” under the residual

clause in § 924(c)(3)(B), which the Supreme Court has held is

unconstitutionally vague. The Government argues that this

                                    5
      Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 6 of 11



petition is procedurally barred because the arguments raised by

the petitioner were not raised on direct appeal. The Government

also contends that the petitioner’s conviction on Count Four

still stands because it was independently predicated on Counts

Two and Three, which the Government argues remain valid

predicates for a § 924(c) conviction after Davis.

                                  A.

     Under 28 U.S.C. § 2255, a petitioner may challenge his

sentence if it was “imposed in violation of the Constitution or

laws of the United States.” If a petitioner procedurally

defaulted the challenge by failing to raise the claim on direct

appeal when it could have been raised, the claim may only be

raised if the petitioner shows either “cause and actual

prejudice” or that the petitioner is “actually innocent.” See

Gupta v. United States, 913 F.3d 81, 84 (2d Cir. 2019) (internal

citations omitted).

     In this case, the petitioner can show cause and actual

prejudice. At the time the petitioner could have filed a direct

appeal, it was well-settled in the Second Circuit that a

conspiracy to commit Hobbs Act robbery was a “crime of

violence.” See United States v. Patino, 962 F.2d 263, 267 (2d

Cir. 1992) (a conspiracy to commit a “crime of violence” is a

“crime of violence” itself); see also United States v. Barrett,

903 F.3d 166, 175 (2d Cir. 2018) (“[I]t has long been the law in

                                    6
      Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 7 of 11



this circuit that a conspiracy to commit a crime of violence is

itself a crime of violence under 18 U.S.C. § 924(c)(3).”). Only

after the Supreme Court abrogated Barrett in light of Davis did

the Court of Appeals for the Second Circuit, on remand, hold

that conspiracy to commit Hobbs Act robbery is not a valid

predicate for a conviction under § 924(c). See United States v.

Barrett, 937 F.3d 126 (2d Cir. 2019). The petitioner in this

case was sentenced in 2011, eight years before Davis and four

years before Johnson. At the time the petitioner was sentenced,

cases decided by Court of Appeals for the Second Circuit

foreclosed any argument that the petitioner could have made on

direct appeal to overturn his § 924(c) conviction on Count Four

on the ground that conspiracy to commit Hobbs Act robbery was

not a valid predicate offense. If the petitioner had argued on

direct appeal that conspiracy to commit Hobbs Act robbery was

not a valid predicate for a conviction under § 924(c), the

argument would have been rejected as squarely foreclosed by

binding precedent. The petitioner has therefore demonstrated

cause and actual prejudice and is not procedurally barred from

bringing this petition. See Camacho v. United States, No. 17-cv-

5199, 2019 WL 3838395, at *2 (S.D.N.Y. 2019).

                                   B.

     It is clear that the petitioner’s conviction on Count One

for conspiracy to commit a Hobbs Act robbery is not a valid

                                    7
       Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 8 of 11



predicate offense for the petitioner’s Section 924(c) conviction

on Count Four following Davis. See Barrett, 937 F.3d at 127

(“Davis precludes us from concluding, as we did in our original

opinion, that Barrett’s Hobbs Act robbery conspiracy crime

qualifies as a § 924(c) crime of violence.”).

     Although the petitioner was not convicted on Count Two or

Count Three, each of those two counts, for attempted Hobbs Act

robbery and conspiracy to distribute narcotics, could be a valid

predicate offense for the petitioner’s § 924(c) conviction on

Count Four if there is “legally sufficient proof that the

predicate crime was, in fact, committed.” Johnson v. United

States, 779 F.3d 125, 129-30 & n.4 (2d Cir. 2015); United States

v. Rivera, 679 F. App’x. 51 (2d Cir. 2017) (holding that a

petitioner’s challenge based on Johnson fails because the

defendant’s own plea allocution provided sufficient proof for a

predicate offense that the Government later dismissed at

sentencing). 6




6 In United States v. Nolan, -- F.3d --, 2020 WL 1870140 (2d Cir. Apr. 15,
2020), the Court of Appeals considered a number of challenges raised by a
defendant, one of which was whether attempted Hobbs Act robbery is a “crime
of violence” under 18 U.S.C. § 924(c)(3)(A). Because the Court of Appeals
vacated the defendant’s conviction on other grounds, the court did not
consider the argument whether attempted Hobbs Act robbery qualifies as a
“crime of violence.” Id. at *2 n.2. The Court need not decide the question in
this case because, in any event, there was no legally sufficient proof that
the petitioner committed an attempted Hobbs Act robbery. A conspiracy to
distribute narcotics is a valid predicate “drug trafficking offense” for a
§ 924(c) conviction. See United States v. Vasquez, 672 F. App’x 56, 61 (2d
Cir. 2016).

                                      8
      Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 9 of 11



     However, in this case there is no “legally sufficient

proof” that the petitioner committed the predicate offense in

Count Two or Count Three. Although the indictment charged that

Counts One, Two, and Three were all valid predicates for Count

Four, courts have not considered an indictment to constitute

“legally sufficient proof” that an offense was committed, but

have instead focused on the conduct to which a defendant

allocutes in the course of pleading guilty. See Johnson, 779

F.3d at 129-30; Rivera, 679 F. App’x at 55-56; Forman v. United

States, No. 16-cv-5185, 2017 WL 1434477, at *2 (S.D.N.Y. Apr.

20, 2017).

     In this case, the plea agreement between the petitioner and

the Government indicated only that the petitioner would agree to

plead guilty to Count One and Count Four. At the plea

allocution, the petitioner acknowledged merely that he

“knowingly agreed to participate in a conspiracy to commit armed

robbery,” and that in “connection with my participation [in a

conspiracy to commit armed robbery] I pulled out a gun and

brandished it.” See Dkt. No. 89-1, at 21. The petitioner did not

admit to having participated in an attempted Hobbs Act robbery

or in a conspiracy to distribute or to possess with intent to

distribute narcotics. The petitioner did state during the plea

allocution that the object of the Hobbs Act robbery conspiracy

was “drugs,” specifically “cocaine.” Id. at 21. But the

                                    9
     Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 10 of 11



petitioner made the statement about cocaine in response to a

narrow question from the Court in which the Court assured itself

that the conspiracy to commit Hobbs Act robbery to which the

petitioner was pleading guilty concerned interstate commerce.

See id. at 22. At all times during the plea allocution, both the

Government and the petitioner referred to Count One alone as the

predicate offense for Count Four.

     There is therefore insufficient proof in the petitioner’s

plea allocution or in other documents related to this proceeding

from which the Court could conclude that there was legally

sufficient proof that the petitioner committed the conduct at

issue in Count Two, which the Government moved to dismiss and to

which the petitioner did not plead guilty, or Count Three, with

which the petitioner was not charged. See Camacho, 2019 WL

3838395, at *2-3 (granting the defendant’s § 2255 motion after

rejecting the argument that a § 924(c) conviction could be

predicated on non-conviction conduct because there was an

inadequate factual basis). As was the case in Camacho, “[t]he

Government cannot save Petitioner’s § 924(c) conviction on a

now-invalid predicate by converting it to a valid predicate to

which Petitioner did not plead.” Id. at *2.

     Because neither Count Two nor Count Three can be a valid

predicate offense for the petitioner’s conviction on Count Four,

and because Count One is not a valid predicate for the

                                   10
      Case 1:10-cr-00772-JGK Document 93 Filed 04/27/20 Page 11 of 11



conviction on Count Four after Davis, the petition is granted

and the conviction and sentence on Count Four are vacated.

                                 CONCLUSION

      The Court has considered all of the arguments of the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the petition is granted and the petitioner’s conviction

and sentence on Count Four are vacated. The Court will hold a

teleconference with counsel on April 30, 2020 to set a time for

resentencing on Count One. 7

SO ORDERED.

Dated:      New York, New York
            April 27, 2020                __  /s/ John G. Koeltl     __
                                                  John G. Koeltl
                                           United States District Judge




7 Petitioner’s counsel advised the Court that the petitioner has been removed
from the United States pursuant to an order of removal issued in October
2018, but that the petitioner seeks to proceed with resentencing on Count
One.

                                     11
